Filed 5/3/22 P. v. Walden CA1/5
                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                  FIRST APPELLATE DISTRICT

                                            DIVISION FIVE

 THE PEOPLE,
          Plaintiff and Respondent,
                                                                 A162361
 v.                                                              (Napa County
 XAVIER WALDEN,                                                  Super. Ct. No. 20CR000400)
          Defendant and Appellant.

        Xavier Walden appeals from a judgment reinstating his probation after
he admitted a probation violation. His court-appointed counsel has filed a
brief raising no issues, but seeking our independent review of the record
pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders v.
California (1967) 386 U.S. 738 (Anders). We find no arguable issues and
affirm.
                         I. FACTS AND PROCEDURAL HISTORY
        Appellant was discovered by Walmart loss prevention officers to be
“under scanning” items at check out (scanning items for lower prices) and
putting them in a backpack without paying for them. When confronted, he
initially gave a false name and then fled from officers when they tried to
place him in a police car.
        Appellant was charged with both felony and misdemeanor counts in
case no. 20CR000400 and on November 19, 2020, he pled no contest to two
misdemeanor counts of obstructing or resisting an executive officer and one


                                                        1
misdemeanor count of petty theft. (Pen. Code, §§ 69, 484, subd. (a).)1 He was
placed on formal probation for one year conditioned upon his serving 45 days
in local custody.
      On December 1, 2020, the district attorney filed a petition for
revocation of appellant’s probation based on violations of section 236 and 243,
subdivision (e) (false imprisonment and domestic violence battery), which
were separately charged in case no. 20CR002691. He pled no contest to
misdemeanor domestic violence battery in that case and admitted the
probation violation in the instant matter. Appellant was placed on probation
in case no. 20CR002691, and his probation was reinstated in the instant
matter subject to an additional 15 days of local custody. A separate and
different set of probation conditions was filed in each case.
      Appellant filed separate appeals from the judgment in each case, which
this Court ordered consolidated. He filed a brief raising challenges to the
probation conditions in case no. 20CR002691, but raising no issues with
respect to the instant matter. We subsequently determined that we did not
have jurisdiction over case no. 20CR002691, a misdemeanor case (see People
v. Shoup (2001) 89 Cal.App.4th 420, 421), and ordered that matter
transferred to the superior court. We struck the opening brief and granted
appellant leave to file a new brief to raise issues regarding the instant
matter; he has filed this brief raising no issues under Wende/Anders.
                                II. DISCUSSION
      As required by People v. Kelly (2006) 40 Cal.4th 106, 124, we
affirmatively note that appointed counsel has filed a Wende/Anders brief
raising no issues, that appellant has been advised of his right to file a



      1   Further statutory references are to the Penal Code.


                                        2
supplemental brief, and that appellant did not file such a brief. We have
independently reviewed the entire record for potential error and find none.
The trial court acted within its discretion by reinstating probation subject to
an additional 15 days in local custody. The probation order in the instant
case did not include any conditions that are arguably overbroad, violate the
constitution, or run afoul of People v. Lent (1975) 15 Cal.3d 481.
      We are satisfied that appellant’s appointed attorney has fully complied
with the responsibilities of appellate counsel and that no arguable issues
exist. (Smith v. Robbins (2000) 528 U.S. 259, 283.)
                              III. DISPOSITION
      The judgment is affirmed.




                                       3
                                 NEEDHAM, J.




We concur.




JACKSON, P.J.




SIMONS, J.




People v. Walden / A162361

                             4